
	

115 SRES 235 IS: Expressing the sense of the Senate that the Secretary of Defense should consider establishing an award program for the cyber community of the Department of Defense.
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 235
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Rounds submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate that the Secretary of Defense should consider establishing an
			 award program for the cyber community of the Department of Defense.
	
	
 Now, therefore, be it   That the Secretary of Defense should consider—
 (1)establishing an award program for employees of the Department of Defense who carry out the cyber missions or functions of the Department of Defense;
 (2)all award options under law or policy, including compensation, time off, and status awards;
 (3)awards based upon operational impact and meritorious service; (4)providing the largest possible opportunity for such members or employees to earn such rewards without regard to type of position, grade, years of service, experience or past performance;
 (5)individual and organization rewards; and (6)other factors, as the Secretary considers appropriate, that would reward and provide incentive to cyber personnel or organizations.